        CASE 0:20-cv-02250-WMW-TNL Doc. 55 Filed 06/21/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Paula M. Overby,                                      Case No. 20-cv-2250 (WMW/TNL)

                            Plaintiff,
                                               ORDER GRANTING DEFENDANTS’
      v.                                           MOTION TO DISMISS

Steve Simon, in his official capacity as
Minnesota Secretary of State, and Timothy
Walz, in his official capacity as Governor
of Minnesota,

                            Defendants.


       This matter is before the Court on Defendants’ motion to dismiss. (Dkt. 41.) For

the reasons addressed below, Defendants’ motion is granted.

                                     BACKGROUND

       Defendant Steve Simon is Minnesota’s Secretary of State. Defendant Timothy

Walz is the Governor of Minnesota. Plaintiff Paula M. Overby alleges that she replaced

Adam Weeks as the Legal Marijuana Now Party’s (LMNP) candidate for Minnesota’s

Second Congressional District after Weeks’s death on September 21, 2020. Overby

seeks both injunctive and declaratory relief. The Court denied Overby’s motion for

emergency injunctive relief because Overby sought relief that was inconsistent with the

Court’s conclusions in Craig v. Simon, 493 F. Supp. 3d 773 (D. Minn. 2020), aff’d, 980

F.3d 614 (8th Cir. 2020). Defendants move to dismiss Overby’s complaint for failure to

state a claim on which relief can be granted. See Fed. R. Civ. P. 12(b)(6).
        CASE 0:20-cv-02250-WMW-TNL Doc. 55 Filed 06/21/21 Page 2 of 8




                                        ANALYSIS

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion to dismiss,

a complaint must allege sufficient facts to state a facially plausible claim to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). Factual allegations that raise only a speculative right to relief are

insufficient. Twombly, 550 U.S. at 555. A district court accepts as true all of the

plaintiff’s factual allegations and views them in the light most favorable to the plaintiff.

Stodghill v. Wellston Sch. Dist., 512 F.3d 472, 476 (8th Cir. 2008). But a court does not

accept as true legal conclusions couched as factual allegations. Twombly, 550 U.S. at

555. And mere “labels and conclusions” or a “formulaic recitation of the elements of a

cause of action” fail to state a claim for relief. Id. Defendants argue that Overby’s

complaint should be dismissed because this case is moot and Overby’s claims are

contrary to binding precedent. These arguments are addressed in turn.

       I.     Mootness

       Defendants argue that this case is moot because the United States House of

Representatives seated Representative Angela Craig and, therefore, this Court lacks

jurisdiction to grant Overby the relief she seeks.1


1
       Defendants did not move to dismiss Overby’s complaint based on mootness.
Instead Defendants raised this argument for the first time in their reply brief. Courts
typically do not address arguments raised for the first time in a reply brief. But mootness
implicates this Court’s subject-matter jurisdiction, which is a threshold requirement in
every federal lawsuit. See Charleston Hous. Auth. v. U.S. Dep’t of Agric., 419 F.3d 729,


                                              2
        CASE 0:20-cv-02250-WMW-TNL Doc. 55 Filed 06/21/21 Page 3 of 8




       The jurisdiction of federal courts extends only to actual cases or controversies.

U.S. Const. art. III, § 2, cl. 1; accord Neighborhood Transp. Network, Inc. v. Pena, 42

F.3d 1169, 1172 (8th Cir. 1994). “A federal court is without power to decide moot

questions or to give advisory opinions which cannot affect the rights of the litigants in the

case before it.” Amalgamated Ass’n of St., Elec. Ry. & Motor Coach Emps. of Am., Div.

998 v. Wis. Emp. Rels. Bd., 340 U.S. 416, 418 (1951) (internal quotation marks omitted).

Accordingly, “an actual controversy must be extant at all stages of review, not merely at

the time the complaint is filed.” Arizonans for Off. Eng. v. Ariz., 520 U.S. 43, 67 (1997)

(internal quotation marks omitted). A case becomes moot “when it is impossible for a

court to grant any effectual relief whatever to the prevailing party.” Chafin v. Chafin,

568 U.S. 165, 172 (2013) (internal quotation marks omitted).

       Here, following the November 2020 general election, the United States House of

Representatives seated Representative Craig. In her amended complaint, Overby seeks

injunctive relief in the form of an injunction requiring the Governor to issue a writ calling

for a special election and an injunction requiring the secretary of state to register

Overby’s candidacy. Overby also seeks declaratory relief in the form of a declaration

that Minnesota may hold a special election. And Overby seeks an award of costs,

disbursements, and attorneys’ fees. The Court is aware of no legal authority that would

permit the Court to grant Overby the injunctive relief she seeks after the United States

House of Representatives has seated Representative Craig, and Overby cites none. See

739 (8th Cir. 2005).      Therefore, the Court will address Defendants’ jurisdictional
arguments.


                                             3
        CASE 0:20-cv-02250-WMW-TNL Doc. 55 Filed 06/21/21 Page 4 of 8




Morgan v. United States, 801 F.2d 445, 450 (D.C. Cir. 1986) (observing that each house

of Congress retains “exclusive authority . . . to decide whether to seat its members”

(citing Roudebush v. Hartke, 405 U.S. 15, 19 (1972))); U.S. Const. art. I, § 5, cl. 1.

However, because the Court could grant Overby the declaratory relief she seeks, if

merited, her case is not moot. See Chafin, 568 U.S. at 177 (observing that “even the

availability of a partial remedy is sufficient to prevent a case from being moot” (internal

quotation marks and brackets omitted)).

       Therefore, Defendants’ motion to dismiss Overby’s complaint on the basis that

this case is moot is denied.

       II.     Failure to State a Claim

       Defendants argue that the relief Overby seeks is contrary to the Eighth Circuit’s

holding in Craig v. Simon, 980 F.3d 614 (8th Cir. 2020) and, therefore, Overby fails to

state a claim on which relief can be granted. Overby contends that her lawsuit is

“fundamentally different” from Craig v. Simon.2

       Elections for members of the United States House of Representatives shall be held

on the Tuesday after the first Monday in November in every even-numbered year. 2

U.S.C. § 7. Notwithstanding federal law, Overby argues that the manner of the election

specified by state law has a “higher priority” than the date of an election as specified by

federal law.


2
      As addressed above, because Overby’s requests for injunctive relief are moot, only
Overby’s requests for a declaration that Minnesota may hold a special election and an
award of costs, disbursements, and attorneys’ fees are at issue.


                                            4
        CASE 0:20-cv-02250-WMW-TNL Doc. 55 Filed 06/21/21 Page 5 of 8




       “A fundamental principle of the Constitution is that Congress has the power to

preempt state law.” Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 372 (2000).

Of relevance here, “state law is naturally preempted to the extent of any conflict with a

federal statute.” Id. As such, a state law is preempted if “it is impossible for a private

party to comply with both state and federal law” or if the state law “stands as an obstacle

to the accomplishment and execution of the full purposes and objectives of Congress.” Id.

at 372–73 (internal quotation marks omitted). For example, regulations pertaining to

federal elections that are “made by Congress are paramount to those made by the State

legislature; and if they conflict therewith, the latter, so far as the conflict extends, ceases

to be operative.” Foster v. Love, 522 U.S. 67, 69 (1997) (internal quotation marks

omitted). Accordingly, Overby’s argument that state law has a “higher priority” than

federal law lacks merit.

       Article I of the United States Constitution provides: “The Times, Places and

Manner of holding Elections for Senators and Representatives, shall be prescribed in each

State by the Legislature thereof; but the Congress may at any time by Law make or alter

such Regulations, except as to the Places of [choosing] Senators.” U.S. Const. art. I, § 4,

cl. 1 (the Elections Clause). “[I]t is well settled that the Elections Clause grants Congress

the power to override state regulations by establishing uniform rules for federal elections,

binding on the States.” Foster, 522 U.S. at 69 (internal quotation marks omitted). As

such, although the legislature of each state may prescribe the time, place, and manner of

holding elections for the United States House of Representatives, the United States




                                              5
        CASE 0:20-cv-02250-WMW-TNL Doc. 55 Filed 06/21/21 Page 6 of 8




Congress is authorized to alter those state laws through federal legislation. The United

States Congress has done precisely that in 2 U.S.C. § 7, which provides:

              The Tuesday next after the 1st Monday in November, in
              every even numbered year, is established as the day for the
              election, in each of the States and Territories of the United
              States, of Representatives and Delegates to the Congress
              commencing on the 3d day of January next thereafter.

       Under the Minnesota Nominee Vacancy Statute, if a major political party

candidate nominated to run in an upcoming election dies after the 79th day before the

general election, the county and state canvassing boards are prohibited from certifying

the vote totals from the general election for that office. Minn. Stat. § 204B.13, subdiv.

2(c). The office must be filled at a special election instead. Id. The special election is to

be held on the second Tuesday in February of the year following the year the vacancy in

nomination occurred.     Minn. Stat. § 204B.13, subdiv. 7.        As such, the Minnesota

Nominee Vacancy Statute is inconsistent with the congressionally mandated general

election date established in Title 2, United States Code, Section 7. The fundamental

principles of preemption mandate that, when there is a conflict, federal law—not state

law—prevails. Crosby, 530 U.S. at 372.

       Overby argues that federal courts have recognized the validity of run-off elections.

In doing so, she implies that this recognition warrants the conclusion that the Minnesota

Nominee Vacancy Statute also is valid. In support of this argument, Overby observes

that the State of Georgia scheduled a federal senatorial run-off election in January 2021.




                                             6
        CASE 0:20-cv-02250-WMW-TNL Doc. 55 Filed 06/21/21 Page 7 of 8




       In Craig v. Simon, this Court considered a similar argument to the one Overby

presents here. Prior arguments defending the Minnesota Nominee Vacancy Statute cited

Public Citizen, Inc. v. Miller, 813 F. Supp. 821 (N.D. Ga. 1993), aff’d, 992 F.2d 1548

(11th Cir. 1993) for support. In Public Citizen, the State of Georgia held a general

election on the congressionally mandated date in November, pursuant to Title 2, United

States Code, Section 7. The general election resulted in a plurality, such that a “failure to

elect” actually resulted. Public Citizen, 813 F. Supp. at 830. And it was this failure to

elect that triggered the special-election exception under the Federal Vacancies Provision

resulting in a run-off election held by the State of Georgia after the November general

election.

       Here, the State of Minnesota cannot invent a failure to elect or create an exigent

circumstance by refusing to certify the vote totals for Minnesota’s Second Congressional

District. See id. (“A carefully crafted law that, by its sole design, invents a ‘failure to

elect’ cannot be thought to create an ‘exigent’ circumstance. This would unreasonably

contort the word’s definition, and allow any state to premeditate a complete avoidance of

section 7’s dictates . . . .”). There are “strong federal policy reasons” to have a uniform

date for federal elections, pursuant to 2 U.S.C. § 7. Craig v. Simon, 978 F.3d 1043, 1049

(8th Cir. 2020). Even if it is theoretically possible that a truly “exigent” circumstance

could allow for a state to cancel an election and produce a failure to elect, the death of a

candidate, without more, is not such an exigent circumstance. See Craig, 980 F.3d at 618

(citing Busbee v. Smith, 549 F. Supp. 494, 525 (D.D.C. 1982), aff’d, 459 U.S. 1166




                                             7
       CASE 0:20-cv-02250-WMW-TNL Doc. 55 Filed 06/21/21 Page 8 of 8




(1983)). Rather, any anticipated failure to elect a representative for Minnesota’s Second

Congressional District on November 3, 2020, was a direct consequence of the Minnesota

Nominee Vacancy Statute.

      For these reasons, the Minnesota Nominee Vacancy Statute is preempted by

federal law. Accordingly, Defendants’ motion to dismiss is granted.

                                        ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED:

      1.     Defendants’ motion to dismiss, (Dkt. 41), is GRANTED.

      2.     This case is DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 21, 2021                                  s/ Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                           8
